DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant cancelled claims 1 – 15.
Applicant added new claims 16 – 24.
The pending claims are 16 – 24.

Applicant describes the amendments made and references the Interview held on December 15th, 2021 [Section I: Page 6 lines 1 – 20].  The Examiner observes the scope of the claims changed by amendment.
Applicant amended the Specification to overcome Examiner’s Drawing Objections [Section II: Page 6 line 21 – Page 7 line 1].
Applicant amended the Abstract, Title, and Specification to address some of the Examiner’s Specification Objections [Section III: Page 7 lines 2 – 8].  The Examiner observes the Title is still not descriptive, the Abstract is not directed towards the alleged inventive concept claimed, and Paragraph 201 lacks the specificity of the function required to provide clear notice to one of ordinary skill in the art as well as the amendment contains typographical errors.

Applicant contends the amended claims overcomes the Examiner’s Obvious Double Patenting Rejection [Section IV: Page 7 lines 9 – 13].  The Examiner updates the search for ODP Rejections in view of the amended claims.
Applicant contends the amended claims overcome the Examiner’s Claim Objections [Section V: Page 7 lines 14 – 18].  The Claim Objections will be reconsidered in view of the amended claims.

Applicant contends the amended claims overcome the Examiner’s 112(d) Rejections [Section VII: Page 8 lines 2 – 8].  The 112(d) Rejections will be reconsidered in view of the amended claims.
Applicant contends the amended claims overcome the Examiner’s 101 Rejections [Section VIII: Page 8 lines 9 – 13].  The 101 Rejections will be reconsidered in view of the amended claims.

Applicant’s arguments with respect to claim(s) 16 – 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Examiner responds to arguments in Section VIII with the points numbered continuously.
First, the Applicant recites the reference against the Independent claims and dependent claims 2 – 10 [Page 8 lines 14 – 17].
Second, the Applicant describes amendments made to the claims and recites new independent claim 16 [Page 8 line 18 – Page 9 line 5].
Third, the Applicant contends Li does not teach features of claim 16 [Page 9 lines 10 – 18].  The Examiner observes Li in Paragraphs 50 – 53, 104, 154, and 170 the transforms used may be rectangular for TUs (due to partitioning from MTTs) and directional transforms are allowed to be used which renders obvious horizontal and vertical transforms are permitted to use for encoding / decoding.
Fourth, the Applicant contends Li does not teach features of new claim 16 and previous (now cancelled) claims 2 – 4 as well as new claims 20 and 24 (new independent claims similar to claim 16) [Page 9 line 19 – 29].  While Li renders obvious features of the new independent claims (see Third Point above), the Examiner cites a new reference in the interest to expedite prosecution.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (Tsubuka and Lee were not argued).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

While Tsubuka and Lee in combination would render obvious the features of the new claims, the Examiner in the sole interest to expedite prosecution cites a new reference against the claims.
While the Applicant’s points may be understood, the Examiner respectfully disagrees; however, the Examiner cites new references in the sole interest to expedite prosecution.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Korean Applications KR10-2016-0121826 filed September 23rd, 2016; KR-10-2016-0079137 filed June 24th, 2016; KR-10-2016-0121827 filed September 23rd, 2016; and KR-10-2016-0169394 filed December 13th, 2016).

The Examiner uses the date June 24th, 2016 for search and consideration purposes.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15th, 2020 was before after the mailing date of the First Action on the Merits (mailed October 6th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Specification
The abstract of the disclosure is objected to because the Abstract is not in narrative form consisting of a series of brief sentences describing the inventive concept (triple tree partitioning is in the Abstract while the use of directional transforms is claimed).  Correction is required.  See MPEP § 608.01(b).

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
a) In Paragraph 201 lines 10 – 12 and throughout, the “ceil” function is not defined as a nearest integer function (rounding up) and is not given a definition as would be readily known to one of ordinary skill in the art.  Additionally, the phrase “interger” is used when - -integer-- is intended for clarity.
Appropriate correction is required.

Claim Objections
Claims 16 – 24 are objected to because of the following informalities:
Regarding claim 16, the claim only requires decoding “based on” transforms, but does not recite a positive transform step (or performing the inverse transforms since decoding is being performed) and does not adequately describe reconstruction of the block / image segment (no prediction to add to the residual is computed or determined in the reconstruction as known to one of ordinary skill in the art).  
Regarding claims 20 and 24, the independent claims recite the same / similar features or are the inverse steps / process of independent claim 16 thus are similarly Objected.
Regarding claims 17 – 19 and 21 – 23, the dependent claims do not cure the deficiencies of their respective independent claims and thus are similarly Objected.

Regarding claim 16, the claims recites “determined by independently of each other” [lines 7 – 8] which should read as --determined independently of each other-- for clarity.  While the original language is examined, the understanding / interpretation of the claim is that of the re-write.
Regarding claims 20 and 24, see claim 16 regarding the “independently” phrase used and thus similarly Objected.

Regarding claim 16, the claim is for a decoder, but no inverse transform steps are recited or required thus the claim appears to lack Essential Steps raising Indefinite issues.
Regarding claims 17 – 19, the dependent claims do not cure the deficiencies of independent claim 16 and thus are similarly Objected.

Regarding claim 16, there is no output / result of the “reconstructing” limitation thus the limitation appears to not carry any patentable weight with no positive recitations.  Further, a prediction block / data appears missing Essential Elements / Steps as would be recognized by one of ordinary skill in the art.
Regarding claims 17 – 19, the dependent claims do not cure the deficiencies of independent claim 16 and thus are similarly Objected.

Regarding claim 20, there is no output / result of the “encoding” limitation thus the limitation appears to not carry any patentable weight with no positive recitations.  Further, a prediction block / data appears missing Essential Elements / Steps as would be recognized by one of ordinary skill in the art.


Regarding claim 24, there is no output / result of the “encoding” limitation thus the limitation appears to not carry any patentable weight with no positive recitations (the encoding step does not generate a bitstream).  Further, a prediction block / data appears missing and the bitstream generation are missing (e.g. entropy encoding) Essential Elements / Steps as would be recognized by one of ordinary skill in the art.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 19, the metes and bounds of the “maximum size […] is 64” are Indefinite.  The “size” is not defined in relation to the claimed transforms which are not defined as vector transforms or is “size” in relation to a block or any aspect of the coding process.
Regarding claim 23, See claim 19 which recites the same limitation (the encoding method in claim 23 is the inverse process of the decoding method of claim 19 as would be readily recognized by one of ordinary skill in the art) and thus is similarly Rejected.

	Regarding claim 24, the claim is Indefinite as to which statutory category the claim is directed towards.  Further, there are not additional elements claimed or Essential Steps outputting the results of the method onto the computer-readable media or processor / hardware / program used to generating the claimed bitstream on a device / computer hardware.

Claim limitations:
“a video decoding method performed by a video decoding apparatus” [Claim 16]; and 
“a video encoding method performed by a video encoding apparatus” [Claim 20].
have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is Indefinite if the method itself is claimed (a method claimed) or an apparatus functionally described (e.g. a system claim or a structure configured to perform method steps) and additionally the “apparatus” claimed does not connote sufficient structure and thus raises additional issues (e.g. statutory subject matter or issues regarding patentable weight to be given0.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 16, the claim recites “a video decoding apparatus” which does not connote sufficient structure and further in view of Specification Paragraphs 421 - 422 is not limited to only non-transitory or hardware only embodiments.  Thus, the claimed "device" encompasses transitory media and the claim being directed towards a "signal" further weighs towards encompassing signals or carrier waves which are non-statutory embodiments.
Regarding claim 20, the claim recites “a video encoding apparatus” which does not connote sufficient structure and further in view of Specification Paragraphs 421 - 422 is not limited to only non-transitory or hardware only embodiments.  Thus, the claimed "device" encompasses transitory media and the claim being directed towards a "signal" further weighs towards encompassing signals or carrier waves which are non-statutory embodiments.
Regarding claims 17 – 19 and 21 – 23, the dependent claims do not cure the deficiencies of their respective independent claims and thus are similarly Rejected.

signals or carrier waves which are non-statutory embodiments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, et al. (US PG PUB 2016/0219290 A1 referred to as “Zhao” throughout).

Regarding claim 18, see claim 22 which recites the same limitation but for an encoder where the pending decoder claim is the faithful inverse thus the limitations are obvious variants to one of ordinary skill in the art in view of Zhao Paragraphs 181 and 238 and the citations in claim 22.
Regarding claim 19, see claim 23 which recites the same limitation but for an encoder where the pending decoder claim is the faithful inverse thus the limitations are obvious variants to one of ordinary skill in the art in view of Zhao Paragraphs 181 and 238 and the citations in claim 23.

Regarding claim 16, the Examiner observes in at least Zhao Paragraphs 181 and 239 decoding is the inverse of encoding and thus the decoder is the faithful inverse of the encoder so for at least the reasons given for the encoder, the present claim is obvious to one of ordinary skill in the art.  While the claim limitations are the same / similar, the Examiner addresses the independent claim in detail and cites the dependent claims (same / similar limitations as the encoder) for same reasons as their corresponding claims.
Zhao teaches
a video decoding method performed by a video decoding apparatus [Zhao Figures 2 and 6 as well as Paragraphs 68 and 304 – 308 (processors and other circuits / apparatuses to perform methods / functions of video encoding / decoding)], the method comprising:
determining a horizontal transform and a vertical transform [Zhao Figures 6 (see at least reference characters 30 and 156), and 9 – 10 (see at least reference characters 202, 204, 206, 302, 304, and 306) as well as Paragraphs 44 – 51 (selection of left / right (obvious variant of horizontal / vertical) transforms for encoding / decoding as further described in Paragraphs 119 – 121), 221 – 225 (inverse transform in decoding), 236 – 238 (transforms selected from subsets / sets of known types of transforms), 241 – 244 (subsets to select horizontal and vertical transforms), 274 – 278 and 300 (inverse transform in decoding from horizontal / vertical transform)];
decoding a residual block of a current block based on the horizontal transform and the vertical transform [Zhao Figure 6 (see at least reference characters 30 and 156 where the decoder uses inverse transforms based on horizontal / vertical transform selected) as well as Paragraphs 44 – 51 (selection of left / right (obvious variant of horizontal / vertical) transforms for encoding / decoding as further described in Paragraphs 119 – 121), 221 – 225 (inverse transform performed in decoding to generate the residual block and further see the equation used to perform the transform / inverse transform in Paragraph 225), 236 – 238 (selection of transforms), and 300]; and
reconstructing the current block using the decoded residual block [Zhao Figure 6 (see at least reference characters 30, 152, 164, 166, 156, and 158 (reconstruction unit) as well as Paragraphs 215 – 217, 230 – 234 (reconstruction by adding the prediction to the residual), 300 (reconstruction using the residual and prediction to sum / add as input to a filter for further processing)], 
wherein the horizontal transform and the vertical transform are determined by independently of each other [Zhao Figures 6, 9 – 10 (see at least reference characters 202, 204, 206, 302, 304, and 306) as well as Paragraphs 44 – 51 (selection of left / right (obvious variant of horizontal / vertical) transforms for encoding / decoding as further described in Paragraphs 119 – 121), 221 – 225 (inverse transform in decoding and selection of the horizontal / vertical transform where selection includes from different sets ), 232 – 238 (transforms selected from subsets / sets of known types of transforms where the different sets render obvious the independent selection of transforms), 241 – 244 (subsets to select horizontal and vertical transforms where in Table 1 the independent selection from different sets yields all possible permutations of transforms to use and Table 2 the index values are not the same thus rendering obvious independent selection of the transforms), and 299 – 301 (inverse transform in decoding from horizontal / vertical transform where the selection is made from independent subsets)].
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand that decoding is the inverse of an encoding process (Zhao Paragraphs 181 and 239) and selection from two different subsets for two different item (horizontal and vertical transform) renders obvious the “independently” feature claimed as the selection of one transform does not affect the selection of the other transform (e.g. see at least Zhao Paragraph 241).


video encoding method performed by a video signal encoding apparatus [Zhao Figures 2 and 5 as well as Paragraphs 68 and 304 – 308 (processors and other circuits / apparatuses to perform methods / functions of video encoding / decoding)], the method comprising:
determining a horizontal transform and a vertical transform [Zhao Figures 5 (see at least reference characters 20 and 104), and 9 – 10 (see at least reference characters 202, 204, 206, 302, 304, and 306) as well as Paragraphs 40 – 51 (selection of left / right (obvious variant of horizontal / vertical) transforms for encoding / decoding as further described in Paragraphs 119 – 121), 197 – 208 (selection of transform including horizontal / vertical transforms where Paragraph 204 is the equation to apply the transforms and various subsets for selection are given), 241 – 244 (subsets to select horizontal and vertical transforms), and 274 – 278]; and
encoding a residual block of a current block based on the horizontal transform and the vertical transform [Zhao Figures 5 (see at least reference characters 20, 102 (residual block output to transform) and 104), and 9 – 10 (see at least reference characters 208 and 308) as well as Paragraphs 196 – 208 (selection of transform including horizontal / vertical transforms where Paragraph 204 is the equation to apply the transforms to the residual block generated), 241 – 246 (subsets to select horizontal and vertical transforms)],
wherein the horizontal transform and the vertical transform are determined by independently of each other [Zhao Figures 5, 9 – 10 (see at least reference characters 202, 204, 206, 302, 304, and 306) as well as Paragraphs 44 – 51 (selection of left / right (obvious variant of horizontal / vertical) transforms for encoding / decoding as further described in Paragraphs 119 – 121), 221 – 225 (horizontal / vertical transform selection from different sets), 232 – 238 (transforms selected from subsets / sets of known types of transforms where the different sets render obvious the independent selection of transforms), 241 – 245 (subsets to select horizontal and vertical transforms where in Table 1 the independent selection from different sets yields all possible permutations of transforms to use and Table 2 the index values are not the same thus rendering obvious independent selection of the transforms), and 299 – 301 (selection is made from independent subsets)].


Regarding claim 21, Zhao teaches wherein the horizontal transform and the vertical transform are different from each other [Zhao Figures 5, 9 – 10 (see at least reference characters 202, 204, 206, 302, 304, and 306) as well as Paragraphs 44 – 51 (selection of left / right (obvious variant of horizontal / vertical) transforms for encoding / decoding as further described in Paragraphs 119 – 121), 221 – 225 (horizontal / vertical transform selection from different sets), 232 – 238 (transforms selected from subsets / sets of known types of transforms where the different sets render obvious the independent selection of transforms), 241 – 245 (subsets to select horizontal and vertical transforms where in Table 1 the independent selection from different sets yields all possible permutations of transforms to use  where the transforms selected in at least some of the permutations are different and Table 2 the index values are not the same thus rendering obvious independent selection of the transforms), and 299 – 301 (selection is made from independent subsets)].
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand selection from two different subsets for two different items (horizontal and vertical transform) renders obvious the “different” requirement as would be obvious as selection from a finite number of elements [The Examiner observes additionally KSR Rationale (E) is applicable].

Regarding claim 22, Zhao teaches wherein the horizontal transform and the vertical transform are determined among DCT-II, DCT-VIII and DST-VII [Zhao Paragraphs 40 – 42 (see the various DCT / DST Types give including all those claimed which can be placed into subsets / selected from), 51 – 55 (various DCT / DST transforms to select from including those claimed), 116 – 121, 125 (subsets with DCT-II, DCT-VIII, and DST-VII are available for selection), 145, 150 (sets the left / right (obvious variant of the horizontal / vertical transform in view of Paragraphs 119 – 121) which include the claimed transforms for 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the subset construction as containing the claimed transforms from a set of 16 transforms to select as being obvious as selection from a finite number of elements [The Examiner observes additionally KSR Rationale (E) is applicable].

Regarding claim 23, Zhao teaches wherein a maximum size of at least one of the horizontal transform and the vertical transform is 64 [Zhao Paragraph 86 – 90 (suggesting maximum sizes 64 x 64 and smaller or smaller than 64 is rendered obvious as 64 is largest block dimension suggested) and 271 – 278 (suggested maximum sizes such as 64-point transforms rendering obvious the design decision claimed))].
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the size of the transform block used as a design decision taught by Zhao and a selection form a finite number of block sizes (e.g. the cited examples have dimensions that are powers of 2) [The Examiner observes additionally KSR Rationale (E) is applicable].

Regarding claim 24, Zhao teaches 
a non-transitory computer-readable recording medium storing a bitstream which is generated by a video encoding method [Zhao Figures 2 and 5 as well as Paragraphs 68 and 302 – 308 (storage media and programs to perform methods / functions of video encoding and in Paragraph 302 the video encoder generates a bitstream)],
wherein the video encoding method comprising:
determining a horizontal transform and a vertical transform [See claim 20 for citations for the same / similar limitation]; and
encoding a residual block of a current block based on the horizontal transform and the vertical transform [See claim 20 for citations for the same / similar limitation],
wherein the horizontal transform and the vertical transform are determined by independently of each other [See claim 20 for citations for the same / similar limitation].
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand selection from two different subsets for two different item (horizontal and vertical transform) renders obvious the “independently” feature claimed as the selection of one transform does not affect the selection of the other transform (e.g. see at least Zhao Paragraph 241).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang, et al. (US PG PUB 2017/0150186 A1 referred to as “Zhang” throughout) teaches transforms for direction specific partition types in Paragraphs 269 – 270 and 299 further in Figure 10 and 18 – 19 partitioning blocks into various sizes and in Paragraph 180 – 184 various transforms to select for the horizontal and vertical transform as well as the EMT (Enhance Multiple Transform) coding tool.  Tsubuka (US PG PUB 2020/0322633 A1 referred to as “Tsu” throughout) teaches similar material to Tsubuka and simplifying the matrix computations for applying the transform and selection of transforms in at least Paragraphs 340 – 351.

References found in updated search and consideration include: Lee, et al. (US PG PUB 2021/0021816 A1 referred to as “Lee” throughout) could raise ODP issues based on amendments made to the claims.  Panusoponse, et al. (US PG PUB 2017/0347128 A1 referred to as “Pan” throughout) teaches in Figures 5, 6, and 10 partitioning of blocks into rectangular shapes and in Figure 10 teaches the use of transform coding tools (including separable transforms) to perform the transforms and their inverses in decoding.

References previously cited for ODP Rejections: U.S. Patent No. 11,057,624 B2 (Moon, et al.).
References previously cited against the claims: Li, et al. (US PG PUB 2017/0208336 A1 referred to as “Li” throughout in which citations will come from the US PG PUB in lieu of US Provisional Application 62/279,233) [Cited in Applicant’s October 15th, 2020 IDS as item F], Tsubuka (US PG PUB .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487